Citation Nr: 9911392	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-47 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a higher (compensable) rating for residuals of 
an abdominal muscle harvest including a scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

REMAND

The veteran served on active duty from September 1969 to 
August 1971.

The veteran timely appealed to the Board of Veterans' Appeals 
(Board) from a February 1996 RO decision with regard to an 
issue of a higher rating for service-connected osteomyelitis 
of the left lower extremity.  However, the veteran withdrew 
his appeal of that issue by a written statement submitted at 
a Board hearing conducted at the RO in November 1998, and 
thus the matter is no longer on appeal.  38 C.F.R. § 20.204 
(1998).  

At the Board hearing, the veteran indicated that the only 
issue he was appealing was entitlement to a higher 
(compensable) rating for residuals of an abdominal muscle 
harvest including a scar.  However, a review of the file 
suggests that such issue has not been properly appealed by 
submission of a timely notice of disagreement and, after the 
issuance of a statement of the case, submission of a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1998).  Service connection and a 
noncompensable rating were granted for this condition in an 
April 1997 RO decision, and in that same month the RO 
notified the veteran of this determination.  The file does 
not indicate that, within a year after the notification, a 
timely notice of disagreement was submitted as to the 
noncompensable rating.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  Despite the absence of a notice of disagreement, 
the RO sent the veteran a supplemental statement of the case 
in January 1998 which listed a new issue of entitlement to a 
compensable rating for residuals of an abdominal muscle 
harvest.  The cover letter to the supplemental statement of 
the case told the veteran he had 60 days to submit a 
substantive appeal as to any new issue listed in the 
supplemental statement of the case (38 C.F.R. § 20.302(c)), 
but the veteran did not respond with a substantive appeal 
within 60 days.  The issue was next addressed in an August 
1998 written statement on appeal by the veteran's 
representative, and the veteran provided testimony on the 
issue at the November 1998 Board hearing.

In sum, at this point it does not appear that the veteran has 
timely appealed the issue of entitlement to a compensable 
rating for residuals of an abdominal muscle harvest including 
a scar.  If an issue is not timely appealed, the Board has no 
jurisdiction to review the merits of the issue, and the 
appeal must be dismissed.  38 U.S.C.A. § 7104, 7105, 7108.  
However, prior to the Board taking such action, the veteran 
should be given an opportunity to submit any evidence or 
argument on the question of timeliness of the appeal.  Marsh 
v. West, 11 Vet.App. 468 (1998).  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should give the veteran an 
opportunity to submit any evidence and 
argument as to whether he has submitted a 
timely appeal as to the issue of 
entitlement to a compensable rating for 
residuals of an abdominal muscle harvest 
including a scar.  Thereafter, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case on the timeliness issue, give 
them an opportunity to respond, and then 
return the case to the Board.  The Board 
will make the final determination on 
timeliness of the appeal.

[If the RO finds that the veteran timely 
appealed any later RO decision on this 
issue, the RO should clearly identify the 
date of notification of the adverse 
decision, the date of RO receipt of a 
notice of disagreement, the date of 
mailing of the statement of the case, and 
the date of RO receipt of a substantive 
appeal.]



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


